Citation Nr: 9918183	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-01 980A	)	DATE
	)
	)


THE ISSUE

Whether a November 1997 decision of the Board of Veterans' 
Appeals denying service connection for residuals of exposure 
to Agent Orange claimed as skin lesions, eruptions and 
rashes, and to include conditions experienced by the 
veteran's children, should be revised or reversed on the 
grounds of clear and unmistakable error.   


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on motion from the veteran to revise or reverse a 
November 1997 decision of the Board.  



FINDINGS OF FACT

1.  In a November 1997 decision, the Board denied service 
connection for residuals of exposure to Agent Orange claimed 
as skin lesions, eruptions and rashes, and to include 
conditions experienced by the veteran's children, on the 
basis that the veteran had not submitted evidence sufficient 
to justify a belief in a fair and impartial individual that 
the claim was well grounded.  

2.  The November 1997 Board decision was reasonably supported 
by the evidence of record.     


CONCLUSION OF LAW

The November 1997 Board decision denying service connection 
for residuals of exposure to Agent Orange claimed as skin 
lesions, eruptions and rashes, and to include conditions 
experienced by the veteran's children, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7111 (West 
Supp. 1998); 64 Fed. Reg. 2,134-2,141 (1999) (to be codified 
at 38 C.F.R. § 20.609(c)(4) and Part 20, Subpart O).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had active military service from August 1965 to 
August 1969.  He served in Vietnam from September 1967 to 
March 1969.  The veteran's service records indicated military 
occupational specialties of infantry unit commander, 
instructor, parachutist, and Special Forces officer.  Service 
documents showed that he received awards including a Purple 
Heart, Combat Infantryman Badge, a Bronze Star Medal with a 
"V" device, and an Army Commendation Medal with a "V" 
device.  

The veteran's service medical records, including the August 
1969 separation examination, were negative for the complaint 
or diagnosis of any skin disorder.  Post-service medical 
records dated in July 1979 and May 1984, associated with the 
veteran's national guard or reserve service, respectively, 
were also negative for references to skin complaints or 
disorders.  

Records from the Philadelphia Naval Hospital dated in 
February 1974 were negative for complaint, finding, 
diagnosis, or treatment of any skin disorder.  

The report of the March 1991 VA Agent Orange examination 
indicated that the veteran related a history of complaints 
including seasonal pruritis and rash.  Notes from the 
physical examination were negative for any abnormality of the 
skin.  The examiner offered the following comments: "It is 
possible that [the veteran] has residuals from Agent Orange 
exposure  Depression  Violent rages  Insomnia.  His diabetes 
is not due to Agent Orange.  Blood sugar is very high.  He is 
seeing an outside Dr. for this condition."  

In April 1991, the veteran submitted a compensation claim for 
disorders including skin lesions, rashes, and eruptions.  He 
contended that the disorders were the result of exposure to 
Agent Orange.  He also stated that his son had a problem with 
his immune system and that his daughter was born with a skin 
pigment disorder.  

With his claim, the veteran submitted a copy of an April 1991 
letter from VA medical personnel concerning the result s of 
his Agent Orange examination.  The letter stated the 
following: "As the result of your examination and laboratory 
test the following medical assessment was made:  (1)  Your 
symptoms and conditions that were noted may possibly be 
related to exposure to Agent Orange."  

During an August 1991 VA general medical examination, the 
veteran reported that he had been exposed to Agent Orange.  
He had an intermittent rash and had noted skin peeling from 
his soles and hands.  He also had blisters.  The veteran also 
related that his two children had respiratory and allergy 
problems and mongolian spots, which he thought were secondary 
to Agent Orange.  Physical examination revealed macular spots 
measuring less than one-half centimeter in diameter on the 
left thigh and left foot.  There were no blisters on either 
foot.  Examination was negative for rash, jaundice, or 
ecchymosis.  The examiner offered no diagnosis with respect 
to any skin disorder.  

In October 1991, the veteran completed a Former POW Medical 
History in which he related currently having periodic rashes, 
blisters on the feet, and dry, peeling hands.     

A VA outpatient medical record dated in July 1993 showed a 
complaint and assessment of a lesion on the posterior right 
shoulder, ultimately diagnosed as herpes zoster.  Other VA 
outpatient records showed no reference to skin disorders.  

RO inquiries yielded no records from VA medical centers in 
Denver and San Juan, Puerto Rico.  

In November 1997, the Board issued a decision in which it 
denied service connection for residuals of exposure to Agent 
Orange, on both a direct and presumptive basis, as not well 
grounded.    


Analysis

A decision issued by Board is final.  38 U.S.C.A. §§ 7103, 
7104(a) (West 1991); 38 C.F.R. § 20.1104 (1998).  However, a 
final Board decision may be revised or reversed on the 
grounds of clear and unmistakable error.  38 U.S.C.A. 
§§ 5109A(a), 7111(a) (West Supp. 1998).  

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  64 Fed Reg. 2,134, 2,139 (1999) (to be 
codified as 38 C.F.R. § 20.1403(a)).  

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable. Id. (to be codified as 38 C.F.R. § 
20.1403(c)).  Clear and unmistakable error does not include a 
change in medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision, VA's failure to 
fulfill the duty to assist, or a disagreement as to how the 
facts were weighed or evaluated. Id. (to be codified as 
38 C.F.R. § 20.1403(d)).    

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made. Id. (to be codified as 38 C.F.R. 
§ 20.1403(b)(1)).  For a Board decision issued on or after 
July 21, 1992, the record that existed when that decision was 
made includes relevant documents possessed by the Department 
of Veterans Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record. Id. (to be codified as 
38 C.F.R. § 20.1403(b)(2)). 

In this case, the claimant alleges clear and unmistakable 
error in the November 1997 Board decision in which it denied 
service connection for residuals of exposure to Agent Orange.  
The Board concluded that the veteran's claim was not well 
grounded, both on a direct and presumptive basis.   

According to law in effect at the time of the decision at 
issue, service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure).   

A current disorder may be service connected based on a 
finding of chronicity in service or during an applicable 
presumptive period or on a finding of continuity of 
symptomatology after service.  38 C.F.R. § 3.303(b); see 
generally Savage v. Gober, 10 Vet. App. 488 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in active 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in Vietnam during the 
Vietnam era will be considered to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  
38 C.F.R. § 3.307(a)(6)(ii).  Herbicide exposure is presumed 
if the veteran has a designated disease and served in Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii).  The 
presumption may be rebutted by affirmative, though not 
necessarily conclusive, evidence to the contrary.  
38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  See 
38 U.S.C.A. § 1116(b)(1) (permitting the Secretary to 
determine by regulation additional diseases subject to the 
presumption aside from those listed at § 1116(a)(2)). 

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  In order for a 
claim to be well grounded, there must be competent evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service, as shown 
through medical or lay evidence, and of a nexus between the 
in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Where the determinative issue involves a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  For purposes of 
determining whether a claim is well grounded, the Board 
presumes the truthfulness of the supporting evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).   

Also, VA law and regulation authorizes a monetary payment for 
a child who has spina bifida and who is a child of a Vietnam 
veteran.  38 U.S.C.A. § 1805(a) (West 1991 & Supp. 1997); see 
62 Fed. Reg. 51,279 (1997) (amending regulations to implement 
the statutory provision).

Upon a review of the law and record before the Board at the 
time of the November 1997 decision, the Board concludes that 
the correct facts, as they were known at the time, were 
before the Board, and the Board correctly applied the 
statutory and regulatory provisions extant at the time in 
order to arrive at the decision that the veteran had not 
submitted a well grounded claim for service connection for a 
chronic skin disorder related to exposure to Agent Orange in 
service.  First, there is no evidence that the veteran has 
ever been diagnosed as having a disease of the skin 
associated with herbicide exposure, specifically chloracne or 
other acneform disease consistent with chloracne.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Second, 
there is no medical diagnosis of any chronic skin disorder.  
The report of the August 1991 VA examination reveals a 
finding of small macular spots on the left thigh and foot.  
However, the examiner did not supply any diagnosis of a skin 
disorder.  VA outpatient records contain a single reference 
to a herpes zoster lesion on the right shoulder, but there is 
no showing of a chronic condition.  Finally, even if the 
macular spots or herpes zoster could be characterized as a 
chronic skin disorder, there is no medical opinion of record 
indicating a relationship to Agent Orange exposure.  
Therefore, the evidence submitted fails to satisfy the 
requirements for a well grounded claim.  38 U.S.C.A. § 
5107(a); Caluza, 7 Vet. App. at 506.      

The veteran specifically claims that the outcome of his claim 
would have been different if the Board had considered the 
report of the March 1991 VA Agent Orange examination, the 
April 1991 VA letter regarding the results of the Agent 
Orange examination, and a February 1994 letter from VA.  

The Board acknowledges that the November 1997 Board decision 
did not specifically reference particular pieces of evidence 
considered in denying the veteran's claim.  However, a review 
of the listed evidence reveals no basis for reversing or 
revising the decision.  The Agent Orange examination is 
negative for objective findings or diagnosis of any skin 
disorder.  The April 1991 VA letter stated that the symptoms 
and conditions noted during the Agent Orange examination 
"may possibly be related to exposure to Agent Orange."  As 
previously stated, no findings or diagnosis related to the 
skin was noted.  Morever, it is apparent from the examiner's 
comments in the examination report, quoted at length above, 
that the "symptoms and conditions" referred to in the 
letter consisted of complaints unrelated to any skin 
disorder.  Finally, the February 1994 letter referenced by 
the veteran essentially states that VA had established 
presumptive service connection for disorders resulting from 
herbicide exposure and that the veteran was identified as a 
veteran who might be eligible for compensation for a 
condition recognized as resulting from herbicide exposure.  
The letter fails to provide any support for the contention 
that the veteran actually has a chronic skin disorder related 
to Agent Orange exposure.   

The veteran alleges error in that portions of the evidence 
were not properly weighed and evaluated.  The undersigned, 
having reviewed all of the evidence, including the March 1991 
VA Agent Orange examination, the April 1991 VA letter, and 
the February 1994 VA letter, concludes that a manifestly 
different outcome would not have resulted had this evidence 
been included.  Therefore, the November 1997 Board decision 
with respect to this portion of the issue was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111(a); 64 Fed Reg. 
at 2,139 (to be codified as 38 C.F.R. § 20.1403).   

The veteran has alleged that his children had respiratory and 
allergy disorders.  He also claimed that his son had an 
immune system disorder.  VA law provides for payments only 
when a child of a Vietnam veteran has spina bifida.  Thus, 
the November 1997 Board decision was not clearly and 
unmistakably erroneous with respect to this portion of the 
veteran's claim.  38 U.S.C.A. § 7111(a); 64 Fed Reg. at 2,139 
(to be codified as 38 C.F.R. § 20.1403).  


ORDER

As the Board did not commit clear and unmistakable error in 
the November 1997 decision, the motion is denied.  



		
	RENÉE M. PELLETIER
Member, Board of Veterans' Appeals



